                                          Case 4:20-cv-08106-JSW Document 17 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE ZAHARIUDAKIS,                                 Case No. 20-cv-08106-JSW
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING STIPULATION
                                                  v.                                          TO TRANSFER CASE
                                   9
                                         GENERAL MOTORS, LLC,                                 Re: Dkt. No. 16
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff George Zahariudakis (“Plaintiff”) filed this putative class action against

                                  14   Defendant General Motors, LLC (“Defendant”) on November 17, 2020. (Dkt. No. 1.) On

                                  15   February 10, 2021, the parties filed a stipulation to transfer this case to the Eastern District of

                                  16   Michigan pursuant to 28 U.S.C. section 1404(a) (“Section 1404(a)”). (Dkt. No. 16.)

                                  17           Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

                                  18   interest of justice, a district court may transfer any civil action to any other district or division

                                  19   where it might have been brought or to any district or division to which all parties have

                                  20   consented.” 28 U.S.C. § 1404(a). A court undertakes an “individualized, case-by-case

                                  21   consideration of convenience and fairness” when considering such a request. Jones v. GNC

                                  22   Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000) (internal quotations and citations omitted).

                                  23   Three elements must be established: (1) that venue is proper in the transferor district; (2) that the

                                  24   transferee district is one where the action might have been brought; and (3) that the transfer will

                                  25   serve the convenience of the parties and witnesses and will promote the interests of

                                  26   justice. See Goodyear Tire & Rubber Co. v. McDonnell Douglas Corp., 820 F. Supp. 503, 506

                                  27   (C.D. Cal. 1992). “[T]he court must evaluate the appropriate factors even though the parties now

                                  28   stipulate to the transfer.” Tung Tai Grp. v. Fla. Transformer, Inc., No. 5:11-CV-02389 EJD, 2011
                                          Case 4:20-cv-08106-JSW Document 17 Filed 02/11/21 Page 2 of 2




                                   1   WL 3471400, at *2 (N.D. Cal. Aug. 8, 2011) (citing White v. ABCO Eng'g Corp., 199 F.3d 140,

                                   2   144 (3d Cir.1999)); see also Sandoval v. Redfin Corp., No. 14-4444 SC, 2015 WL 65085, at *1

                                   3   (N.D. Cal. Jan. 5, 2015).

                                   4          Here, Defendant’s principal place of business is located within the Eastern District of

                                   5   Michigan, and the parties do not dispute that personal jurisdiction over Defendant exists and venue

                                   6   is proper in that district. The Eastern District of Michigan would have subject matter jurisdiction

                                   7   over the claims in the complaint pursuant to 28 U.S.C. sections 1332(d)(2) and (6). Transfer will

                                   8   also serve the convenience of the parties and the witnesses. The allegations in the complaint

                                   9   involve an alleged manufacturing defect in the battery system of Defendant’s vehicles, and the key

                                  10   witnesses and evidence relevant to those claims are located at Defendant’s principal place of

                                  11   business in the Eastern District of Michigan. Additionally, transfer would serve the interests of

                                  12   justice and promote efficiency as there are two related actions already pending in the Eastern
Northern District of California
 United States District Court




                                  13   District of Michigan.

                                  14          Accordingly, the Court finds that transfer to the Eastern District of Michigan will serve the

                                  15   convenience of the parties and witnesses and will promote the interests of justice because the

                                  16   relevant witnesses and evidence are located in that district, related actions are pending in that

                                  17   district, and the parties have stipulated to the transfer. See Faze Apparel, LLC v. Faze Clan, Inc.,

                                  18   No. 18-CV-00625-LHK, 2018 WL 10509373, at *2 (N.D. Cal. Mar. 8, 2018). The parties’

                                  19   stipulation to transfer the case to the Eastern District of Michigan is GRANTED. The Clerk is

                                  20   directed to transfer this case and to close this Court’s file upon transfer.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 11, 2021

                                  23                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          2
